Citation Nr: 1820239	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2004 to February 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board also notes that on his May 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing. In January 2017, he withdrew this request; the Board considers his request withdrawn and will proceed.

The issue of entitlement to service connection for substance use disorder, to include as secondary to a service-connected PTSD, has been raised by the record in a February 2012 VA treatment note, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

Legal Criteria

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula). A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity. 38 C.F.R. § 4.130, Code 9411. A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood). Id. A 100 percent evaluation is warranted for total occupational and social impairment. Id. The analysis is symptom-driven, based on the individual symptoms experienced by the Veteran, and takes into account social impairment but cannot be based solely on social impairment. 38 C.F.R. § 4.126; see Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). The American Psychiatric Association has recommended that the use of Global Assessment of Functioning (GAF) scores be discontinued because these scores are unreliable.  See 

See Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5, at 16) (abandoning the GAF scale due to its "conceptual lack of clarity"); see also Golden v. Shulkin, No. 16-1208, 2018 (Vet. App. Feb. 23, 2018) (explaining that the Board should not consider GAF scores when evaluating mental disorders rated using the DSM-5 criteria); 70 Fed. Reg. 45093 (Aug. 4, 2014) (formally adopting the DSM-5).

Therefore, the analysis in this decision does not consider any GAF scores in the Veteran's record, considering only the symptoms experienced by the Veteran and the medical opinions that consider those symptoms.  

Factual Background

Treatment records dated in March 2012 note that the Veteran suffered from sleep disturbances. The Veteran reported mild depressive symptoms and insomnia, nightmares, hyperarousal, and vague avoidance symptoms. His grooming and hygiene was noted to be normal. Anhedonia was noted, but no suicidal or homicidal ideation. 

July 2012 treatment records note a depressed mood and anxiousness. The Veteran reported frequent suicidal thinking. The Veteran stated that he held a gun to his head one year prior but did not pull the trigger due solely to his "fear of God." The Veteran also reported feelings of personal inadequacy, intense irritability, anger and rage, punching himself in the head and holes in walls. He also reported intrusive thoughts, emotional numbing and distancing himself from others, avoidant behaviors and hypervigilance. 

During a June 2013 VA examination, the Veteran reported having no close friends.

A September 2013 treatment note stated the Veteran lived with his mother and brother. The Veteran reported feeling easily irritated. He denied suicidal ideation, and auditory and visual hallucinations.

The Veteran submitted a letter from D.L., a licensed mental health counselor, dated in February 2014. D.L. wrote that the Veteran had difficulty interacting socially, and he often yells loudly in an angry manner which has caused concern to his family.

In a September 2014 treatment note, the Veteran reported researching methods of suicide in 2011. 

A June 2015 psychological evaluation from H.R., a licensed psychologist, indicated that the Veteran would be unable to live on his own and could not take care of his daily tasks and activities of daily living.  H.R. wrote that the Veteran "has poor financial judgment and requires supervision." H.R. further wrote that the Veteran was unable to keep up with a bartending class, he is constantly restless, has demonstrated impaired impulse control, and has difficulty adapting to new situations. H.R. also wrote that the Veteran has demonstrated tangential thinking. The Veteran reported feeling that "irritability is my norm," as well as screaming and punching walls. He also reported feeling distant and cut off from other people. The Veteran further reported to H.R. that he had ended his relationship with his girlfriend because he was incapable of connecting with her and sustaining any type of real relationship; the Veteran stated that he had lost interest in having a relationship and felt emotionally numb.

Analysis

A review of the evidence shows that for the entire appeal period, a 70 percent rating (but not higher) for PTSD is warranted. 

The Board finds probative the private opinions that the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas. The Board also finds significant that the Veteran has admitted to suicidal ideation several times. He has reported significant sleep impairments and his symptoms have included depressed mood, anxiety, suspiciousness, near-continuous panic or depression, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, and intermittent inability to perform activities of daily living. The Veteran also reported not having any close friends or relationships beyond his mother and brother. 

The Board cannot assign significant probative weight to the June 2013 examination report and opinion because the examiner's failure to consider the Veteran's past suicidal thoughts means that the opinion is legally inadequate to decide the claim because it was based on an inaccurate factual premise.

However, the Board finds that the evidence does not reflect total occupational and social impairment because, although the Veteran is seriously impaired, he does not experience symptoms that render him virtually non-functional, or persistently a danger to himself or others.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's PTSD symptoms have been manifested by occupational and social impairment with deficiencies in most areas.

2. Throughout the period on appeal, the Veteran's PTSD symptoms have not been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2017).



ORDER

A rating of 70 percent, but not higher, for PTSD is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


